Case: 4:18-cr-00380-RWS-NCC Doc. #: 365 Filed: 09/30/20 Page: 1 of 4 PageID #: 1180




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

  UNITED STATES OF AMERICA,             )
                                        )
                  Plaintiff,            )
                                        )
            vs.                         )       Case No. 4:18 CR 380 RWS
                                        )
  LEROY SHIPP and                       )
  STEPHON WRIGHT,                       )
                                        )
                  Defendant.            )

                               MEMORANDUM AND ORDER

        The Court referred this matter to United States Magistrate Judge Noelle C.

  Collins for a report and recommendation on all dispositive matters pursuant to 28

  U.S.C. ' 636(b). On July 31, 2020, Judge Collins filed her Report and

  Recommendation that the motions to suppress filed by defendants Leroy Shipp

  [251] and Stephon Wright [246] should be denied. [340].

        Defendants object to the Report and Recommendation by raising the same

  arguments made in front of Judge Collins, and this Court has conducted a de novo

  review of all matters relative to defendants’ motions and objections. After careful

  consideration, I will adopt and sustain Judge Collins’ thorough Report and

  Recommendation in its entirety and deny the motions to suppress.


                                            1
Case: 4:18-cr-00380-RWS-NCC Doc. #: 365 Filed: 09/30/20 Page: 2 of 4 PageID #: 1181




         As for defendants’ objections that the government did not meet the legal

  necessity requirement for the wiretap,1 I agree with Judge Collins’ analysis that

  there was more than a substantial basis to conclude that the wiretap affidavits

  satisfied the provisions of 18 U.S.C. § 2518(1)(c). The wiretaps were not used by

  law enforcement to launch the investigation, and the wiretap affidavits set out

  detailed explanations of the use of traditional investigative techniques and their

  limitations in the investigation. Judge Collins correctly concluded that the wiretap

  affidavits set forth specific statements that supported the government’s position

  that wiretap evidence could expose a larger conspiracy. The Court adopts Judge

  Collins’ conclusions and rejects defendants’ conclusory argument that the wiretaps

  were unnecessary because “normal investigatory procedures worked fine.”

         Defendants also object to Judge Collins’ finding that the government used

  proper minimization techniques when monitoring their phones using the Title III

  wiretap by restating previously-made arguments. I conclude that Judge Collins

  correctly analyzed and rejected these arguments, and I adopt her reasoning in

  overruling defendant’s objections and finding that the record demonstrates that the

  government utilized appropriate steps regarding minimalization that complied with



  1
    This objection is specifically raised in defendant Wright’s objections, but defendant Shipp
  incorporates defendant Wright’s objections except as they relate to the first Title III wiretap.
                                                    2
Case: 4:18-cr-00380-RWS-NCC Doc. #: 365 Filed: 09/30/20 Page: 3 of 4 PageID #: 1182




  the requirements under Title III and the judicially-authorized wiretap orders, and

  that these procedures were extensive and meaningful. I also conclude that Judge

  Collins properly rejected defendant Shipp’s argument regarding the government’s

  alleged failure to generate daily logs or reports because he has not pointed to any

  such requirement or identified any specific communications that should have been,

  but were not, minimized.

        Defendants also object to Judge Collins’ finding that there was probable

  cause to support the wiretaps. I conclude that Judge Collins correctly determined

  that the affidavits supporting the wiretap applications recited sufficient probable

  cause, including information from confidential informants which was corroborated

  by other investigative techniques, and that the issuing judges had a substantial

  basis to believe the targets of the investigation were engaged in or discussing the

  target offenses and to authorize the wiretaps.

        For the reasons set out in the Report and Recommendation, defendants’

  objections [350, 351] to Judge Collins’ recommendations are overruled, and the

  motions to suppress will be denied.

        Accordingly,

        IT IS HEREBY ORDERED that the Report and Recommendation filed on

  July 31, 2020 [340] is adopted and sustained in its entirety.

                                            3
Case: 4:18-cr-00380-RWS-NCC Doc. #: 365 Filed: 09/30/20 Page: 4 of 4 PageID #: 1183




        IT IS FURTHER ORDERED that defendant Wright’s objections to the

  Report and Recommendation [350] and defendant Shipp’s objections to the Report

  and Recommendation [351] are overruled.

        IT IS FURTHER ORDERED that defendant Shipp’s motion to suppress

  [251] and defendant Wright’s motion to suppress [246] are denied.




                                 __________________________________
                                 RODNEY W. SIPPEL
                                 UNITED STATES DISTRICT JUDGE


  Dated this 30th day of September, 2020.




                                            4
